Case: 15-14069    Date Filed: 09/21/2016   Page: 1 of 8


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14069
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-20259-CMA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

RENET BLANC,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 21, 2016)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-14069     Date Filed: 09/21/2016   Page: 2 of 8


      After pleading guilty, Renet Blanc appeals his total 82-month sentence for

conspiracy to use unauthorized access devices with intent to defraud, in violation

of 18 U.S.C. § 1029(b)(2) (Count 1); trafficking and use of counterfeit access

devices with intent to defraud, in violation of 18 U.S.C. § 1029(a)(2) (Count 2);

and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (Count 5).

After review, we affirm.

                           I. BACKGROUND FACTS

      According to the undisputed facts, Blanc and his brother, Ronet Blanc,

conspired with each other to traffic in and use personal identifying information,

including social security numbers, to file false claims for federal unemployment

benefits and Social Security retirement benefits and false tax returns. As a result of

false claims generated by both Blanc and his brother, unemployment insurance

funds were deposited into bank accounts controlled by the brothers. The brothers

also withdrew funds from these bank accounts.

      During a search of the residence the brothers shared, federal agents found:

(1) in Blanc’s bedroom, papers, ledgers, and other documents containing the

names, dates of birth, and social security numbers of over 50 individuals that he

was not authorized to possess, and Internal Revenue Service wage and tax

statements, patient records, and handwritten personal identifying information for at

least 20 individuals; and (2) in his brother’s bedroom, a computer containing the


                                          2
                Case: 15-14069        Date Filed: 09/21/2016       Page: 3 of 8


names, social security numbers, and dates of birth for over 3,000 individuals that

he was not authorized to possess. In all, the agents found personal identifying

information for at least 4,250 victims.

                                II. GUIDELINES ISSUES

       On appeal, Blanc challenges several of the sentencing court’s guidelines

calculations as to Counts 1 and 2, including the loss amount and number of victims

attributed to him and the denial of his request for a minor role reduction.1 For the

reasons that follow, we find no error in these guidelines rulings. 2

       The district court did not clearly err in concluding that the full intended loss

was reasonably foreseeable and thus attributable to Blanc as relevant conduct. See

United States v. Moran, 778 F.3d 942, 974 (11th Cir.), cert denied sub nom. Huarte

v. United States, 136 S. Ct. 268 (2015); U.S.S.G. §§ 1B1.3(a)(1)(B), 2B1.1 cmt.

n.3(A). Although the district court did not make individualized findings regarding

the scope of Blanc’s participation in the conspiracy, the undisputed facts in the




       1
         Blanc also argues that the district court erred in increasing his offense level by two
levels under the vulnerable victim enhancement in U.S.S.G. § 3A1.1(b)(1), but the district court
did not impose this enhancement.
       2
        We review the district court’s factual findings under the Sentencing Guidelines for clear
error and its legal interpretation of the Guidelines de novo. United States v. Williams, 340 F.3d
1231, 1238-39 (11th Cir. 2003). The district court’s determinations as to the loss amount, the
number of victims, and the defendant’s role are factual findings reviewed for clear error. See
United States v. Barrington, 648 F.3d 1178, 1197, 1200 (11th Cir. 2011); United States v.
Rodriguez, 732 F.3d 1299, 1305 (11th Cir. 2013).
                                                3
              Case: 15-14069     Date Filed: 09/21/2016    Page: 4 of 8


presentence investigation report (“PSI”) support the district court’s attribution of

loss. See United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002).

      The undisputed facts in the PSI established that Blanc’s co-conspirator was

his brother, with whom he shared a residence. The materials from the conspiracy

were found in both brothers’ bedrooms. Furthermore, the funds generated by the

conspiracy, regardless of which brother was submitting the claim, were deposited

into accounts controlled by both brothers, and both brothers withdrew funds

generated by the conspiracy from at least one shared bank account. Under the

circumstances, the district court did not err in concluding that Blanc should be held

accountable for the full intended loss amount.

      For similar reasons, the district court did not err in concluding that Blanc

was accountable, as relevant conduct, for the full number of victims, including

those whose identifying information was found in his brother’s bedroom. Blanc

did not dispute the statements in his PSI that: (1) “at least 4,250 victims’ [personal

identifying information was] found during the search” of the brothers’ shared

residence; and (2) “there were at least 4,250 victims whose personal identity was

compromised as a result” of the brothers’ actions although “they did not suffer any

monetary loss.” As mentioned above, materials for the brothers’ conspiracy were

found in the brothers’ shared residence, regardless of which specific room the




                                           4
               Case: 15-14069    Date Filed: 09/21/2016    Page: 5 of 8


material was found. Each type of fraud that was part of the conspiracy was

committed by both brothers, conspiring together.

      While Blanc argues (for the first time on appeal) that the victims did not

suffer “substantial financial hardship,” the 2014 version of § 2B1.1’s 6-level

multiple victim enhancement used to calculate Blanc’s offense level merely

requires “250 or more victims,” and does not require the victims to have suffered

substantial financial hardship. See U.S.S.G. §§ 1B1.11(a), 2B1.1(b)(2)(C) & cmt.

n.4(E)(ii) (stating that in cases involving means of identification, a victim includes

“any individual whose means of identification was used unlawfully or without

authority”).

      The district court also did not err in concluding that Blanc did not qualify for

a minor role reduction under U.S.S.G. § 3B1.2. Blanc had the burden to prove he

was entitled to the reduction, see United States v. Alvarez-Coria, 447 F.3d 1340,

1343 (11th Cir. 2006), but failed to show he was substantially less culpable than

his brother. See U.S.S.G. § 3B1.2 cmt. n.3(A), n.4 & n.5. Both brothers used the

personal identifying information of others to submit false claims electronically.

The funds received by the conspiracy, regardless of which brother submitted the

false claim, were deposited into accounts controlled by both brothers. And both

brothers withdrew funds using ATM cards. The fact that Blanc had less personal

identifying information in his bedroom and withdrew less money does not prove


                                          5
                 Case: 15-14069        Date Filed: 09/21/2016        Page: 6 of 8


that his role was minor. See United States v. De Varon, 175 F.3d 930, 944 (11th

Cir. 1999) (en banc) (explaining that it is possible to have no minimal or minor

participants in a conspiracy). In the absence of any other information, we cannot

say that the district court erred in its ruling on the role issue.

                      III. SUBSTANTIVE REASONABLENESS

       We review the reasonableness of a sentence under the deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). We look first at whether the district court committed any significant

procedural error and then at whether the sentence is substantively unreasonable

under the totality of the circumstances. United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). 3 We will reverse only if “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.” Id. at 1191

(quotation marks omitted).4 The party challenging the sentence bears the burden to



       3
       Apart from the guidelines calculation issues already addressed, Blanc does not claim any
procedural error occurred at his sentencing or argue that his sentence is procedurally
unreasonable.
       4
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission;
                                                  6
                Case: 15-14069        Date Filed: 09/21/2016       Page: 7 of 8


show that it is unreasonable in light of the record and the § 3553(a) factors. Id. at

1189.

        At sentencing, the district court calculated an advisory guidelines range of

70 to 87 months’ imprisonment as to Counts 1 and 2. The district court, after

considering the § 3553(a) factors, imposed concurrent 58-month sentences on

Counts 1 and 2, below that advisory guidelines range. The district court explained

that Blanc had received the 12-month downward variance to avoid having the same

prison sentence as his brother and cited the mitigating facts that Blanc profited less

from the scheme than his older brother and had less of the personal identifying

information in his bedroom. 5 As to Count 5, the district court imposed the

mandatory minimum 24-month sentence, required by statute to be served

consecutive to Counts 1 and 2.

        Blanc does not challenge his mandatory minimum consecutive 24-month

sentence on Count 5. Thus, Blanc’s substantive reasonableness argument pertains

solely to his concurrent 58-month sentences on Counts 1 and 2, which were the

result of a 12-month downward variance. Specifically, Blanc contends that for


(9) the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution
to victims. 18 U.S.C. § 3553(a).
        5
         The district court sentenced both brothers on the same day, and initially sentenced Blanc
to a 60-month sentence on Count 1, a concurrent 70-month sentence on Count 2, and a
consecutive 24-month sentence on Count 5, for a total sentence of 94 months. However, when
the district court next sentenced Blanc’s brother and realized the two brothers had the same
advisory guidelines range for Counts 1 and 2, the district court decided to re-sentence Blanc to
concurrent 58-month sentences on Counts 1 and 2 to reflect the mitigating facts noted above.
                                                7
               Case: 15-14069     Date Filed: 09/21/2016    Page: 8 of 8


Counts 1 and 2, he should have received a downward variance to a sentence

between 35 and 38 months, the advisory guidelines range he would have had if the

district court had sustained all of his guidelines objections.

      We conclude that Blanc’s concurrent 58-month sentences on Counts 1 and 2

are substantively reasonable. As the district court noted, Blanc’s crimes involved

taking “thousands upon thousands” of dollars from government-run organizations

that provide social benefits. The district court explained that South Florida has an

epidemic of identity theft crimes and that Blanc’s sentence needed to deter not only

Blanc, but others as well, which ordinarily requires a sentence within the advisory

guidelines. However, to avoid Blanc receiving the same sentence as his older,

more-culpable brother, the district court gave Blanc a 12-month downward

variance. Specifically, the district court stressed that, while Blanc was not entitled

to a minor role reduction, he was the younger brother (only 20 years old at the

time), had profited less than his older brother, and his older brother’s computer had

“far more information than” was found in Blanc’s bedroom. Under the totality of

the circumstances, we cannot say the district court’s refusal to vary further

downward was an abuse of discretion.

      AFFIRMED.




                                           8